internal_revenue_service number release date index number -------------------- --------------------------- -------------------- ---------------------------- in re ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-154089-05 date date ------------------------------------ ------------------------------------------ ------------------------------------------- -------------- ------------- ------- ------- --------------------------- legend taxpayer plan plan date date year year date dear ------------- private_letter_ruling relating to taxpayer’s performance based compensation plans as described under sec_162 of the internal_revenue_code and the accompanying regulations management personnel plan and plan collectively the plans amounts paid under the plans are intended to be qualified_performance-based_compensation as the term is defined under sec_1_162-27 of the income_tax regulations each plan has been and is administered by a compensation committee comprised entirely of outside directors within the meaning of sec_1_162-27 which has the authority to establish the targets under the performance goals of each of the plans on an annual basis date and the material terms of plan were approved by the shareholders of taxpayer has maintained two performance-based incentive plans for senior this is a response to a letter submitted on behalf of taxpayer requesting a the material terms of plan were approved by the shareholders of taxpayer on on date taxpayer and two of its affiliates commenced bankruptcy plr-154089-05 taxpayer on date in accordance with sec_162 of the code and sec_1_162-27 of the regulations proceedings under chapter of the bankruptcy code taxpayer has continued to operate its business and manage its properties as a debtor in possession pursuant to sections a and of the bankruptcy code the united_states trustee appointed an official committee of unsecured creditors as well as a committee and a legal_representative for certain personal injury claimants collectively the creditor committees the material terms of plan and plan would have been subject_to shareholder approval no later than the first shareholder meeting of year and year respectively with the support of its creditors taxpayer made full disclosure of the material terms of the plans compliant with sec_162 to the bankruptcy court which approved the material terms of both plans on date taxpayer requests a ruling that if the material terms of the plans or other compensation to be paid solely on account of the attainment of one or more pre- established objective goals including the performance goals are disclosed to and approved by the bankruptcy court before payment of such compensation then the requirements of sec_162 are satisfied sec_162 of the code allows a deduction for all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 excepts from this limitation certain performance-based compensation paid solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of two or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration is to be paid the compensation committee certifies that the performance goals and any other material terms were in fact satisfied plr-154089-05 section e vi of the regulations provides that once the material terms of a performance_goal are disclosed to and approved by shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has the authority to change the targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal in revrul_2004_87 c b i r b it is noted that in the context of the approval vote permitted by sec_280g concerning parachute payments for a corporation in bankruptcy the continuing interests of equity owners can be difficult to determine or predict the pre-bankruptcy shareholders may end up with a continuing equity_interest in the company or the equity may end up partially or fully transferred to creditors and correspondingly the pre-bankruptcy shareholders may lack a material continuing equity_interest in the affairs of the corporation and therefore also lack the corresponding motivation to appropriately evaluate the payments at issue for these reasons it is concluded in revrul_2004_87 that the bankruptcy court approval is deemed to be meet the shareholder approval and disclosure requirements of sec_280g for the reasons cited for the conclusion in revrul_2004_87 and based on the facts and representations described above we rule that the shareholder approval requirements of sec_162 of the code are satisfied upon the bankruptcy court’s order approving the plans the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-154089-05 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities enclosure copy for purposes
